10
11
12
13
14
I)
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* ok ok

UNITED STATES OF AMERICA, Case No. 2:04-cr-00375-APG-GWF

Plaintiff

ORDER DENYING MOTION TO
Vv. REDUCE SENTENCE

CARLOS JAVIER LOPEZ, [ECF No. 199]

Defendant

 

 

 

 

Defendant Carlos Lopez has filed another motion to reduce his sentence under the First
Step Act. ECF No. 199. I denied his prior motion for such relief because Lopez’s history of
misconduct while incarcerated “strongly indicates he would have difficulty conforming to
society’s rules upon release and that he remains a danger to the public.” ECF No. 198. Lopez
argues this constituted double jeopardy, but he offers no legal support for that proposition and I
disagree with that proposition. If I cannot consider Lopez’s actions while in custody, then I
could not properly exercise my discretion in considering the factors under 18 U.S.C. § 3553(a)
and the policy statements of the Sentencing Commission.

Further, Lopez admits that under the First Step Act, “[n]o court shall entertain a motion
made under this section to reduce a sentence . . . if a previous motion made under this section to
reduce the sentence was, after the date of enactment of this Act, denied after a complete review
of the motion on the merits.” ECF No. 199 at 3. My denial of Lopez’s prior motion thus
precludes me from entertaining his current motion. Although Lopez contends this provision does

not apply to him, he does not explain why and I find no reason to circumvent Congress’s clear

directive.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

 

I THEREFORE DENY Lopez’s motion to reduce his sentence (ECF No. 199).

Ja—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED this 2nd day of December, 2019.

 
